740 N.W.2d 270 (2007)
DALE OSBURN, INC., Osburn Industries, Inc., and Truckway Services, Inc. of Michigan, Plaintiffs-Appellees,
v.
AUTO-OWNERS INSURANCE COMPANY, Defendant-Appellant, and
Garan, Lucow, Miller & Seward, P.C., f/k/a Garan, Lucow, Seward, Cooper & Becker, P.C., and Thomas L. Misuraca, Defendants.
Docket No. 134249. COA No. 267927.
Supreme Court of Michigan.
October 29, 2007.
On order of the Court, the application for leave to appeal the May 15, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.